Justice SAYLOR,
Dissenting.
I agree with the majority that, under Jeanes Hospital v. WCAB (Hass), 582 Pa. 405, 872 A.2d 159 (2005), Claimant’s petition should be treated as in the nature of a petition for review under Section 418(a) of the Workers’ Compensation Act, 77 P.S. § 772. I respectfully differ, however, with its holding enforcing the statute of limitations set forth in that provision to preclude the relief awarded by the workers’ compensation judge in this case. Instead, I would affirm the Commonwealth Court’s decision to invoke equitable principles to preclude enforcement of such limitation solely with respect to a claim pertaining to a defined category of medical expenses that Employer paid throughout the statutory limitations period (and for an additional five years), with the plain implication that such payment was pursuant the express terms of a commutation order mandating that “Defendant/Employer will remain responsible for payment of reasonable and necessary medical expenses related to the claimant’s work-related injuries as required by the terms of the Pennsylvania Workers’ Compensation Act.” R.R. at 248a. As the Commonwealth Court observed, such result is consistent with previously prevailing precedent. See, e.g., WCAB (Reedy) v. SWIF, 22 Pa.Cmwlth. 498, 505, 349 A.2d 920, 924 (1976) (stating that “the employer or its carrier may be estopped from raising [the Section 413(a) statute of limitations defense] if their actions, or the action of either of them, have intentionally or unintentionally caused the claimant to believe that his claim would be attended to”). While the majority relies on Section 306(f.l)(9) of the Act, 77 P.S. § 531(9), to foreclose an award of such benefits, Section 306(f.l)(9) speaks to reviving an expired entitlement to benefits based upon gratuitous or mistaken payments made after the expiration of an applicable statute of limitations, not to the fact of payments made within the limitations period, such as occurred here. See id. (“The payment by an insurer or employer for any medical, surgical or hospital services or supplies after any statute of limitations provided for in this act shall have expired shall not act to reopen or revive the compensation rights for purposes of such limitations.” (emphasis added)).
Justice NIGRO and JUSTICE Baer join this dissenting opinion.